PER CURIAM.
Kiser brings this appeal from the trial court’s order denying his motion for post-conviction relief on the basis that it is a successive motion alleging grounds that could have been raised in the initial motion. However, the trial court failed to attach any documents to its order establishing the fact that the motion is a successive one and that Kiser is entitled to no relief. Accordingly, we must reverse and remand either for the attachment of pertinent portions of the record, Gust v. State, 535 So.2d 642 (Fla. 1st DCA 1988), or for further proceedings consistent with rule 3.850, Florida Rules of Criminal Procedure.
*128REVERSED and REMANDED for further proceedings.
ZEHMER, C.J., and JOANOS and WEBSTER, JJ., concur.